DETAILED ACTION
	Claims 1-12 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 9 and 10 are objected to because of the following informalities:    
Claim 1, line 5, recites “PPC 6803” that appears to be a typographical error for “PCC 6803.”
Claim 6, lines 1-2, recites “a genetically modified strain of cyanobacteria.”  Cyanobacteria is a plural noun and should not be used with the singular article “a.”  Further, the body of claim recites the term “cyanobacterium” that is a singular noun.  Recitation of the same term in the claim as plural or singular noun should be consistent.
Claims 9 and 10, both depending from claim 6, recite the plural term “the genetically modified cyanobacteria” while the antecedent basis for this terms appears to be the singular “a genetically modified cyanobacterium” as recited in the body of claim 6. Recitation of the same term in the claim as plural or singular noun should be consistent. Further, the recitation in claim 9 of “the genetically modified cyanobacteria” and the recitation in claim 10 of “the cyanobacteria” appear to only reasonably refer to “the resulting genetically modified cyanobacterium” as prior recited in claim 6 such that these terms are not considered to be indefinite under 35 U.S.C. 112(b). However, the claims should be placed in better form by clearly indicated that the antecedent basis for these terms in claims 9 and 10 is “the resulting genetically modified cyanobacterium” as recited in claim 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the S-adenosylmethionine (SAM) regeneration cycle" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Recitation of “the” S-adenosylmethionine regeneration cycle indicates a specific cycle wherein a plurality of cycles that can regenerate S-adenosylmethionine are possible wherein it is further not clear if the referenced cycle is a specific pathway or enzymes present endogenously in a Synechocystis sp. PCC6803 cells recited in claim 1.  As such, recitation of "the S-adenosylmethionine (SAM) regeneration cycle" does not have explicit or inherent antecedent basis in either claim 2 or claim 1 from which claim 2 depends such that the scope of the claim is not reasonably ascertainable by those skilled in the art.  See MPEP 2173.05(e).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Metabolic phenotypeing of the cyanobacterium Synechocystis 6803 engineered for production of alkanes and free fatty acids, Applied Energy 102 (2013): 850-59) as evidenced by Uniprot, Accession No. P72871, 2018, www.uniport.org.
Hu et al. disclose a Synechocystis sp. PCC 6803 strain engineered to produce free fatty acids by transformation with a described pFUEL3 plasmid expressing a FatB gene from Arabidopsis thaliana that encodes a thioesterase (TE) with high activity for 16:0 and 18: FA-ACPs.  Hu et al., section 2.3 and Fig. 1.  “Strain F3;16 contains both the 3 and 16 trait” wherein “3 trait” is expression of FatB from A. thaliana and “trait 16” is inactivation of the AAS gene encoding acyl-ACP synthetase.  Hu et al., page 855, left column.
Hu et al. further teach that “As has been shown for E. coli [11], the possibility also exists to convert FFAs directly to FA methylesters (FAMEs), i.e., biodiesel, in vivo by endowing cyanobacteria with genes for a suitable FA methyltransferase (FAMTase).” Hu et al., page 851, left column.
The above description is not considered to be an explicit statement that the specific Synechocystis sp. PCC 6803 strains expressing a thioesterase for production of free fatty acids being transformed (i.e. endowed) with a suitable methyltransferase gene to allow for the production of fatty acid methyl esters.  However, in view of the direct teaching suggestion and motivation stated by Hu et al. that “the possibility also exists to convert FFAs directly to FA methylesters (FAMEs), i.e., biodiesel, in vivo by endowing cyanobacteria with genes for a suitable FA methyltransferase (FAMTase),” the ordinarily skilled artisan at the time of filing would have been motivated to transform any cyanobacteria that produces fatty acids, including the Synechocystis sp. PCC 6803 strains F3, F16 and or F3;16 taught by Hu et al., with an appropriate heterologous gene encoding a suitable fatty acid methyltransferase (FAMTase) to allow for the production of fatty acid methyl esters directly from free fatty acids.  Again, the ordinarily skilled artisan at the time of filing would have been motivated to do this since Hu et al. directly suggest that introduction and expression of a suitable FAMTase gene in a cyanobacteria producing free fatty acids (FFAs) can advantageously result in the advantageous production of fatty acid methylesters (FAMEs).  Synechocystis sp. PCC 6803 does not appear to have such an endogenous FAMTase as taught by Hu et al. since Synechocystis sp. PCC 6803.
Regarding claims 6 and 8, Hu et al. fully suggest a Synechocystis sp. PCC 6803 strain cyanobacterium genetically modified to produced fatty acids is obtained, as discussed above, and further fully suggest further introducing into such Synechocystis sp. PCC 6803 strain by genetic modification (i.e. “endowing”) a nucleic acid sequence encoding FAMTase.  It is noted that claim 6 appears to recite that a cyanobacterium that is otherwise already genetically engineered to produce fatty acids is subject to the recited step of introducing a nucleic acid sequence encoding a thioesterase.  However, it is noted that the starting strain of Synechocystis sp. PCC 6803 taught by Hu et al. already functions to secrete free fatty acids.  This is evidenced by Hu et al., abstract, stating “Introduction of a FatB gene, encoding a thioesterase (TE), which catalyzes the liberation of FFAs from acyl-ACP, yielded little effect in itself. However, the activity of the TE enzyme was clearly manifested in combination with AAS inactivation; a TE-containing train lacking AAS showed a dramatic (30-fold) increase in intracellular FFAs (with the majority being 16:0) and increases in heptadecane and secreted FFA,” which directly implies that an unmodified Synechocystis sp. PCC 6803 (strain F0) produces fatty acids from which the described 30-fold increase is measured as shown in Fig. 6 of Hu et al.  As such, Hu et al., abstract directly states that Synechocystis sp. PCC 6803 can be modified to lack AAS and to have a nucleotide sequence encoding a thioesterase as modifications made at separate times. Strain F3 as shown in Fig. 6 of Hu et al. expresses thioesterase only as a genetic modification and strain F16 as shown in Fig. 6 of Hu et al. has inactivation of AAS activity only as a genetic modification, wherein all strains shown in Fig. 6 of Hu et al. (except strain F0) are cyanobacterium strains genetically modified to produce fatty acids.  As such, Hu et al. suggest to the ordinarily skilled artisan at the time of filing that the strain F3;16 having the highest amount of secreted fatty acids can be produced by modification of the F16 strain to have introduced a nucleotide sequence encoding thioesterase to form the F3;16 strain.  Hu et al. do not clearly indicate which modification is made first (TE expression or AAS interruption) in making the F3;16 strain.  “[S]election of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” MPEP 2144.04(IV)(C). At the time of filing, the ordinarily skilled artisan would have expected success in producing the F3;16 strain taught by Hu et al. by starting from the F16 strain having et al. taught to be advantageous for secreting a high amount of free fatty acids.  Further as discussed above, Hu et al. further suggest modification of any cyanobacterium producing free fatty acids to be further modified by introduction of a nucleic acid sequence encoding FAMTase to advantageously convert free fatty acids directly to FAMEs, where FAMEs would otherwise not be produced in significant amounts.
Regarding recitation of “increasing carbon utilization” or “exhibits increased carbon utilization” in claim 6, the claim term “increasing carbon utilization” is given a broadest reasonable interpretation of increasing the amount of carbon source material (e.g. carbon source as found in a culture medium) to a desired product.  Here, Hu et al. for the reasons set forth above fully explains that a Synechocystis sp. PCC 6803 having expressed heterologous thioesterase being the taught F3;16 strain has increased intracellular and secreted free fatty acid as compared to either the described F0, F3 and F16 strains as to have increased intracellular or secreted free fatty acid production wherein further expression of a nucleic acid sequence encoding FAMTase is suggested to result in FAME product production not otherwise present as to be considered to be a full suggestion and teaching that any engineered Synechocystis sp. PCC 6803 as described above has “increasing carbon utilization” with respect to production of free fatty acids and/or FAMEs.
Regarding claim 8, claim 8 recites no requirement that one or more nucleotide sequences encoding a SAM regeneration enzyme be either overexpressed or heterologous to Synechocystis sp. PCC 6083.  Uniprot P72871 evidences that Synechocystis sp. PCC6803 endogenously contains a nucleic acid sequence encoding a methionine adenosyltransferase described part of an S-adenosyl-L-methionine (i.e. S-adenosylmethionine (SAM)) pathway as to be a SAM regeneration cycle.  “Catalyzes the formation of S-adenosylmethionine (AdoMet) from methionine and ATP. The overall synthetic reaction is composed of two sequential steps, AdoMet formation and the subsequent tripolyphosphate hydrolysis which occurs prior to release of AdoMet from the enzyme.” 

Claims 1, 2, 6-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. as applied to claims 6 and 8 above, and further in view of Nawabi et al. (Engineering Escherichia coli et al. (Cetane number prediction of biodiesel from the composition of fatty acid methyl esters, J. Am. Oil. Chem. Soc. 88 (2011): 415-23) as evidenced by Uniprot, Accession No. P72871, 2018, www.uniport.org.
As discussed above, Hu et al. suggest the features of claims 6 and 8 including a Synechocystis sp. PCC 6803 strain cyanobacterium genetically modified to produce FAMEs by introduction of a first heterologous nucleic acid encoding thioesterase and a second heterologous nucleic acid encoding a suitable fatty acid methyltransferase (FAMTase), wherein Hu et al. cite reference 11 (Nawabi et al.) in regards to expression of a FAMTase.  However, Hu et al. do not expressly teach that a FAMTase be derived Mycobacterium marinum and that the FAME specifically be methyl laurate.
As discussed above, Hu et al. teach “As has been shown for E. coli [11], the possibility also exists to convert FFAs directly to FA methylesters (FAMEs), i.e., biodiesel, in vivo by endowing cyanobacteria with genes for a suitable FA methyltransferase (FAMTase).” Hu et al., page 851, left column.  Nawabi et al. (reference 11 of Hu et al.) teach the production of fatty acid methyl esters in E. coli by heterologous expression of “We cloned and expressed two genes, one from M. marinum (Mmar_3356) [i.e. Mycobacterium marinum] and another from M. smegmatis (Msmeg_4347), in E. coli. These genes share 52% identity in their amino acid sequences, and their closest homolog in the A. thaliana genome is 25% identical (see Fig. S1 in the supplemental material). To test whether these genes exhibit FAMT activity, we expressed Mmar_3356 and Msmeg_4347 in E. coli and provided either an extracellular mixture of fatty acids or 3-OH fatty acids (Fig. 2).” Nawabi et al., page 8054, left column. “In the cultures expressing the M. marinum gene, we detected the formation of FAMEs and 3-OH-FAMEs; no FAMEs were detected in the absence of a methyltransferase.” Nawabi et al., page 8054, left column. Fig. 2A of Nawabi et al. directly describe the production of 12:0 FAME, which is methyl laurate.  As such, Nawabi et al. teach that methyl laurate is a desirable FAME to be produced from an engineered microorganism.  Further, Tong et al. (see Table 1) teach that methyl laurate (C12:0 FAME) can be formulated to make biodiesel wherein Hu et al. suggest the production of FAME for application to biodiesel.  
et al. as a result of the selection of a heterologous thioesterase that is also expressed to produce the precursor free fatty acid, which is explained in the figures on page 8056 and related text on page 8055, right column. “The in situ generation of fatty acids in E. coli is accomplished by the expression of FATs. Based on the above-described results, we sought to identify FAT [fatty acyl-ACP thioesterase] enzymes that would generate intracellular 3-OH-FFAs.” Nawabi et al., page 8055, left column.  It is further noted that Nawabi et al., Table 1, directly describe the Mycobacterium marinum FAMT as having a high amount of catalytic activity (kcat/Km=11.3x106 M-1 s-1) with C12:0 free fatty acid (i.e. lauric acid) as substrate that results in methyl laurate as a product.
Hu et al. do not expressly teach that a FAMTase be derived Mycobacterium marinum and that the FAME specifically be methyl laurate.  Again, Hu et al. directly suggest expression of a suitable FAMTase in the engineered Synechocystis sp. 6803 taught by Hu et al. in order to beneficially produce FAME for use as biodiesel with direct citation to Nawabi et al.  Since Hu et al. directly cite Nawabi et al. in regards to a FAMTase, at the time of filing the ordinarily skilled artisan would have been motivated to express a nucleic acid (i.e. a gene) encoding the Mycobacterium marinum FAMTase taught by Nawabi et al. in the   engineered Synechocystis sp. PCC 6803 taught by Hu et al. because Hu et al. directly suggest the expression of a suitable heterologous FAMTase and the Mycobacterium marinum FAMTase taught by Nawabi et al. is directly referenced by Hu et al. and is demonstrated by Nawabi et al., Table 1, to have significate FAMTase activity including C8:0, C10:0 and C12:0 fatty acids.  Further, it is noted that Hu et al. teach that any expression of heterologous nucleic acids in Synechocystis sp. PCC 6803 is done by cloning the same in a plasmid vector (i.e. an expression cassette) as explain in section 2.3 of Hu et al.
The engineered Synechocystis sp. PCC 6803 taught by Hu et al., strain F3;16, expresses an A. thaliana thioesterase that produces primarily C12:0 (lauric acid) free fatty acid as shown in Fig. 5B of Hu et al. Since Nawabi et al., Table 1, teaches that the taught Mycobacterium marinum FAMTase utilizes C12:0 free fatty acid substrate and Tong et al. teach that methyl laurate (C12:0 FAME) is a suitable FAME for biodiesel application, at the time of filing the ordinarily skilled artisan would have further been motivated to modify the Synechocystis sp. PCC 6803 strain F3;16 taught by Hu et al. because Hu et al. directly suggest the expression of a suitable heterologous FAMTase and the Mycobacterium marinum et al. is directly referenced by Hu et al. and is demonstrated by Nawabi et al., Table 1, to have significate FAMTase activity with a reasonable expectation of producing methyl laurate as a FAME product excreted/secreted from such an engineered Synechocystis sp. PCC 6803.  The preceding teaches and suggests all of the features of claims 1, 6, 7, 9, 11 and 12.  
Regarding claims 2 and 8, as indicated above, Uniprot P72871 evidences that Synechocystis sp. PCC6803 endogenously contains a nucleotide sequence encoding an enzyme of a S-adenosylmethionine (SAM) regeneration cycle (i.e. a SAM regeneration enzyme).  

Claims 1, 2 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., Nawabi et al., and Tong et al. as applied to claims 1, 2, 6-9 and 11-12 above, and further in view of Kunjapur et al. (Deregulation of S-adenosylmethionine biosynthesis and regeneration improves methylationin E. coli de novo vanillin biosynthesis pathway, Microb. Cell Fact. 15 (2016): 61) and Uniprot, Accession No. P72871, 2018, www.uniport.org.
Regarding claims 2, 8 and 10, as indicated above, Uniprot P72871 evidences that Synechocystis sp. PCC6803 endogenously contains a nucleotide sequence encoding an enzyme of a S-adenosylmethionine (SAM) regeneration cycle.  Further, Nawabi et al., abstract, teach “Here we report the identification of a novel bacterial fatty acid methyltransferase (FAMT) that catalyzes the formation of FAMEs and 3-hydroxyl fatty acid methyl esters (3-OH-FAMEs) from the respective free acids and S-adenosylmethionine (AdoMet). . . . The availability of AdoMet [i.e. SAM], the second substrate for FAMT, is an important factor regulating the amount of methyl esters produced by bacterial cells. Our results indicate that the deletion of the global methionine regulator metJ and the overexpression of methionine adenosyltransferase [an enzyme in a SAM regeneration cycle] result in increased methyl ester synthesis.” As such, Nawabi et al. further indicate that S-adenosylmethionine is needed for the production of FAMEs and that availability of S-adenosylmethionine can be increased by modifications to increase methionine biosynthesis.
However, Nawabi et al. do not explicitly teach adding exogenous methionine to a culture.
Kunjapur et al. relates to production of vanillin in an engineered E. coli that relies upon SAM for the production of vanillin.  Similar to Nawabi et al., Kunjapur et al., abstract, teach deletion of metJ to et al. further report that “production improved further upon supplementation with methionine” (e.g. exogenous methionine). Kunjapur et al., abstract.  “Although exogenously supplied SAM does not enter E. coli, exogenously supplied methionine does enter cells and is known to indirectly perturb intracellular SAM availability in E. coli. Importantly, in the sole previously reported effort to produce vanillate using E. coli, it was observed that methionine supplementation improved titers.” Kunjapur et al., page 5, left column.
For the reasons discussed above, the ordinarily skilled artisan at the time of filing would have been motivated to modify the Synechocystis sp. PCC6803 F3;16 strain taught by Hu et al. to further express the M. marinum-derived FAMTase taught by Nawabi et al. wherein Nawabi et al. teach that such FAMTase utilizes two substrates being free fatty acid and SAM/AdoMet to produce FAME product.  In view of the same, Nawabi et al. teach that modifications to a host cell expressing such FAMTase to increase methionine production is beneficial to FAME production.  While specific genetic modifications to Synechocystis sp. PCC6803 that increase methionine biosynthesis are not taught by the cited prior art, Kunjapur et al. teach that SAM/AdoMet availability to support production of a product depending on the same can be further increased by supplying exogenous methionine for E. coli host cells.  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to supply exogenous methionine to a culture of any host cell expressing the M. marinum-derived FAMTase taught by Nawabi et al. including a Synechocystis sp. PCC6803 host cell because SAM/AdoMet is a required substrate for FAMTase and Kunjapur et al. teach that supplying exogenous methionine can advantageously increase titers of a product whose production depends on SAM/AdoMet as a precursor.  Although Synechocystis sp. PCC6803 is physiologically different from E. coli, as taught by Uniprot, Accession No. P72871, 2018, www.uniport.org, Synechocystis sp. PCC6803 endogenously contains a S-adenosylmethionine synthase that “Catalyzes the formation of S-adenosylmethionine (AdoMet) from methionine and ATP” as part of a SAM/AdoMet biosynthesis pathway.  As such, the ordinarily skilled artisan at the time of filing would have had a reasonable expectation of success that supply of exogenous methionine to Synechocystis sp. PCC6803 expressing the M. marinum-derived FAMTase as taught by Nawabi et al. would benefit the activity of FAMTase to produce increased amounts of FAME product since Synechocystis sp. PCC6803 has an endogenous S-adenosylmethionine synthase that produces SAM from methionine.

Claims 1, 2, 3, 5-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., Nawabi et al., and Tong et al. as applied to claims 1, 2, 6-9 and 11-12 above, and further in view of Sherkhanov et al. (Production of FAME biodiesel in E. coli by direct methylation with an insect enzyme, Scientific Reports 6 (2016): 24239) (see IDS) as evidenced by Uniprot, Accession No. P72871, 2018, www.uniport.org.
Hu et al. teach the production of C12:0 (lauric) free fatty acid by culturing the Synechocystis sp. PCC 6803, strain F3;16, taught therein on solid or liquid BG11 media under conditions in which free fatty is produced by secretion/excretion as described in section 2.1 and Fig. 4B of Hu et al.  For the reasons stated above, the ordinarily skilled artisan at the time of filing would have been motivated to introduce an expression cassette comprising a Mycobacterium marinum-derived nucleic acid encoding FAMTase into the Synechocystis sp. PCC 6803, strain F3;16, taught by Hu et al. to obtain a further genetically modified Synechocystis sp. PCC 6803.  Upon obtaining such further genetically modified Synechocystis sp. PCC 6803 the ordinarily skilled artisan would similarly culture such further genetically modified Synechocystis sp. PCC 6803 in order to obtain the advantage of FAME production as discussed above.  Since Hu et al. describe production of both intracellular and secreted/excreted free fatty acids, the ordinarily skilled artisan at the time of filing would have expected some amount of produced FAME to be secreted/excreted as well.  As such, Hu et al., Nawabi et al., and Tong et al. suggest the following method:
introducing an expression cassette comprising a Mycobacterium marinum-derived nucleic acid encoding FAMTase into the Synechocystis sp. PCC 6803, strain F3;16, taught by Hu et al. to obtain a further genetically modified Synechocystis sp. PCC 6803 (i.e. genetically modified cyanobacteria), wherein the strain F3;16 already contains an exogenous nucleotide sequence encoding thioesterase; and
culturing the further genetically modified Synechocystis sp. PCC 6803 under conditions that the FAMTase is expressed such that methyl laurate is produced and secreted/excreted from the further genetically modified Synechocystis sp. PCC 6803.
Regarding further contacting a dodecane layer as recited in claim 3, the same is not taught by Hu et al.  Sherkhanov et al., similar to Nawabi et al., also relates to production of FAMEs from E. coli expressing a methyltransferase.  Sherkhanov et al. state that FAMEs can be recovered from a culture as  dodecane as an organic overlay at the stationary phase to trap the FAMEs, which further increased the titer of FAMEs to 312 mg/L of culture. The majority of FAMEs contained 12-carbon acyl chains (73%), mostly unsaturated C12 methyl laurate.” Sherkhanov et al., page 3.  “FFAs and FAMEs were extracted by addition of 6 mL of a 2:1 chloroform/methanol mixture (spiked with 0.15 mg/L of either methyl tridecanoate or methyl heptadecanoate as an internal control) to 5 ml of culture. For consistency in data analysis, 1 mL of dodecane layer was similarly treated with 6 mL of a 2:1 chloroform/methanol mixture before gas chromatography (GC) analysis.” Sherkhanov et al., page 8.
That is, Sherkhanov et al. teach that FAMEs such as methyl laurate are volatile and their loss from culture can be reduced by adding and organic overlay layer of dodecane to the culture whereby methyl laurate collects in the dodecane layer and wherein FAME can be isolated from the dodecane layer by extraction with 2:1 chloroform/methanol.  Since dodecane is not water miscible, an ordinarily skilled artisan at the time of filing would have had an expectation of success in employing a dodecane layer as taught by Sherkhanov et al. to prevent loss of FAME from a culture regardless of the species of microorganism cultured since the dodecane does not directly contact the cells.  As such, at the time of filing, an ordinarily skilled art artisan would have been motivated to further contact a dodecane layer to the culture of further genetically modified Synechocystis sp. PCC 6803 discussed above whereby methyl laurate collects in the dodecane layer and to isolate the collected methyl laurate from the dodecane layer by extraction with 2:1 chloroform/methanol.  An ordinarily skilled artisan at the time of filing would have been motivated to do this since Sherkhanov et al. expressly teach, suggest and motivate the contact of a dodecane layer with a culture producing FAMEs to advantageously minimize the loss of FAMEs by vaporization.  

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., Nawabi et al., Tong et al. and Sherkhanov et al. as applied to claims 1, 2, 3, 5-9 and 11-12 above, and further in view of Kunjapur et al. (Deregulation of S-adenosylmethionine biosynthesis and regeneration improves methylationin E. coli de novo vanillin biosynthesis pathway, Microb. Cell Fact. 15 (2016): 61) and Uniprot, Accession No. P72871, 2018, www.uniport.org.
Synechocystis sp. PCC6803 endogenously contains a nucleotide sequence encoding an enzyme of a S-adenosylmethionine (SAM) regeneration cycle.  Further, Nawabi et al., abstract, teach “Here we report the identification of a novel bacterial fatty acid methyltransferase (FAMT) that catalyzes the formation of FAMEs and 3-hydroxyl fatty acid methyl esters (3-OH-FAMEs) from the respective free acids and S-adenosylmethionine (AdoMet). . . . The availability of AdoMet, the second substrate for FAMT, is an important factor regulating the amount of methyl esters produced by bacterial cells. Our results indicate that the deletion of the global methionine regulator metJ and the overexpression of methionine adenosyltransferase [an enzyme in a SAM regeneration cycle] result in increased methyl ester synthesis.” As such, Nawabi et al. further indicate that S-adenosylmethionine is needed for the production of FAMEs and that availability of S-adenosylmethionine can be increased by modifications to increase methionine biosynthesis.
However, Nawabi et al. do not explicitly teach adding exogenous methionine to a culture.
Kunjapur et al. relates to production of vanillin in an engineered E. coli that relies upon SAM for the production of vanillin.  Similar to Nawabi et al., Kunjapur et al. teach deletion of metJ to increase SAM availability to increase the production of product.  However, Kunjapur et al. further report that “production improved further upon supplementation with methionine (e.g. exogenous methionine).” Kunjapur et al., abstract.  “Although exogenously supplied SAM does not enter E. coli, exogenously supplied methionine does enter cells and is known to indirectly perturb intracellular SAM availability in E. coli. Importantly, in the sole previously reported effort to produce vanillate using E. coli, it was observed that methionine supplementation improved titers.” Kunjapur et al., 5, left column.
For the reasons discussed above, the ordinarily skilled artisan at the time of filing would have been motivated to modify the Synechocystis sp. PCC6803 F3;16 strain taught by Hu et al. to further express the M. marinum-derived FAMTase taught by Nawabi et al. wherein Nawabi et al. teach that such FAMTase utilizes two substrates being free fatty acid and SAM/AdoMet to produce FAME product.  In view of the same, Nawabi et al. teach that modifications to a host cell expressing such FAMTase to increase methionine production is beneficial to FAME production.  While specific genetic modifications to Synechocystis sp. PCC6803 that increase methionine biosynthesis are not taught by the cited prior art, et al. teach that SAM/AdoMet availability to support production of a product depending on the same can be further increased by supplying exogenous methionine for E. coli host cells.  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to supply exogenous methionine to a culture of any host cell expressing the M. marinum-derived FAMTase taught by Nawabi et al. including a Synechocystis sp. PCC6803 host cell because SAM/AdoMet is a required substrate for FAMTase and Kunjapur et al. teach that supplying exogenous methionine can advantageously increase titers of a product whose production depends on SAM/AdoMet as a precursor.  Although Synechocystis sp. PCC6803 is physiologically different from E. coli, as taught by Uniprot, Accession No. P72871, 2018, www.uniport.org, Synechocystis sp. PCC6803 endogenously contains a S-adenosylmethionine synthase that “Catalyzes the formation of S-adenosylmethionine (AdoMet) from methionine and ATP” as part of a SAM/AdoMet biosynthesis pathway.  As such, the ordinarily skilled artisan at the time of filing would have had a reasonable expectation of success that supply of exogenous methionine to Synechocystis sp. PCC6803 expressing the M. marinum-derived FAMTase as taught by Nawabi et al. would benefit the activity of FAMTase to produce increased amounts of FAME product since Synechocystis sp. PCC6803 has an endogenous S-adenosylmethionine synthase that produces SAM from methionine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652